 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4   BRIT F. AUGBORNE, III,                          )
                                                     )        Case No.: 2:18-cv-02379-GMN-DJA
 5                        Plaintiff,                 )
           vs.                                       )    ORDER OF DISMISSAL PURSUANT
 6                                                         TO RULE 4(m) OF THE FEDERAL
                                                     )
 7   WARDEN BYRNS, et al.,                           )      RULES OF CIVIL PROCEDURE
                                                     )
 8                        Defendants.                )
 9                                                   )

10          Plaintiff Brit F. Augborne, III, has failed to show good cause as to why this action
11   should not be dismissed without prejudice for failure to effect timely service as to Defendant
12   Correctional Officer Rowley, pursuant to Fed. R. Civ. P. 4(m).
13          IT IS THEREFORE ORDERED that the action is hereby DISMISSED without
14   prejudice as to Defendant Correctional Officer Rowley.
15          DATED this _____
                         3   day of June, 2021.
16
17
18                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
19                                                United States District Court
20
21
22
23
24
25


                                                Page 1 of 1
